DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on January 29, 2021 were received and fully considered. No claims were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 32 follows.
Regarding claim 32, the claim recites a system to determine a respiration rate of a subject. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.

“A system to determine a respiration rate of a subject...

a first high-pass filter to filter the sampled PPG signal; 

a second high-pass filter coupled in series with the first high-pass filter to receive an output from the first high-pass filter and to filter the output at a second selected-frequency; 

a plurality of bandpass filters to receive an output of the second high-pass filter and to determine a central frequency of various components of the PPG signal... determine a central frequency of various components of the PPG signal... determine a spectral estimate of B, B being a ratio of respiration rate to a pulse rate, from the central frequency, to determine an estimate of the respiration rate (RR) to select an adaptive filter to improve the estimate of the RR; and 

a zero-cross filter to receive an output from the second high-pass filter and to interpolate positive- (rising) edge zero crossings and negative- (falling) edge zero crossings of at least a selected portion of the PPG signal to determine breath-time intervals caused by an influence of the respiration rate on the PPG signal, the zero-cross filter to provide a feed back of a waveform B value (Bwf), based on the various components of the PPG signal.”

These limitations describe a mathematical calculation. Furthermore, the limitations also recite a mental process as the skilled artisan is capable of looking at a PPG signal and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“... an output of a device capable of generating a photoplethysmogram (PPG) signal, the system comprising: one or more hardware-based processors to sample the PPG signal.”
Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claims 47 and 57 recite mirrored method and computer-readable medium limitations and are also not patent eligible for substantially similar reasons.
Dependent claim 33 recites “median filter to determine an average of the breath-time intervals for the positive-edge zero-crossings and the negative-edge zero-crossings to derive an estimate of the respiration rate,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 34 recites “the median filter is further configured to derive the estimate of the respiration rate based on calculating respiration rates for both the positive-edge zero crossings and the negative-edge zero crossings individually prior to averaging,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 35 recites “the breath-time intervals are to be determined as a difference between interpolated zero-crossings,” which does not integrate the judicial 
Dependent claim 36 recites “the one or more hardware-based processors are further configured to separate components of the PPG signal into a DC-modulated waveform (DC signal), an amplitude-modulated waveform (pM signal), and a frequency-modulated waveform (pT signal),” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception. Examiner also adds that separating components of the PPG signal into DC, amplitude, and frequency modulated does not integrate the judicial exception into a practical application as this amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 37 recites “the bandpass filters are further configured to determine a central frequency of each of the DC signal, the pM signal, and the pT signal over a range of 8 values,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 38 recites “a slew-rate filter to reduce effects or eliminate signals in the pM signal and the pT signal that have slew-rates that vary more than a predetermined percentage from one pulse to the next pulse,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 39 recites “the predetermined percentage is about +25%,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.

Dependent claim 41 recites “the one or more hardware-based processors are to sample the PPG signal of the DC signal at a selected real-time frequency,” which does not integrate the judicial exception as this amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 42 recites “the one or more hardware-based processors are further configured to determine a pulse rate of the subject the PPG signal,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 43 recites “a central frequency of successive ones of the plurality of bandpass filters are based on an incremental step size of 6,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 44 recites “the incremental step size of 6 is 0.05,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 45 recites “the plurality of bandpass filters comprises 13 bandpass filters,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.

Dependent claim 48 recites “determining an average of the breath-time intervals for the positive-edge zero-crossings and the negative-edge zero-crossings to derive an estimate of the respiration rate,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 49 recites “deriving the estimate of the respiration rate is based on calculating respiration rates for both the positive-edge zero crossings and the negative-edge zero crossings individually prior to averaging,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 50 recites “determining the breath-time intervals as a difference between interpolated zero-crossings,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 51 recites “separating the PPG signal into a DC-modulated waveform (DC signal), an amplitude-modulated waveform (pM signal), and a frequency-modulated waveform (pT),” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception. Examiner also adds that separating components of the PPG signal into DC, amplitude, 
Dependent claim 52 recites “determining a central frequency of each of the DC signal, the pM signal, and the pT signal using the plurality of bandpass filters over a range of 6 values,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 53 recites “for each of the DC signal, the pM signal, and the pT signal: calculating an average root-mean square (RMS) amplitude for signals from each bandpass filter; normalizing the sum of the average RMS amplitude for each bandpass filter; equalizing the average RMS amplitude values according to each, of the DC signal, the pM signal, and the pT signal types; and. calculating a spectral estimate of .8 for each signal type,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 54 recites “calculating a merged spectrum for each of the DC signal, the pM signal, and the pT signal, the method including: averaging the RMS amplitude values for each of the DC signal, the pM signal, and. the pT signal types; normalizing merged amplitude values; and calculating a spectral estimate of 6,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 55 recites “using each of a maximum value of outputs of the plurality of bandpass filters from the merged spectrum, four determined estimates of 6 (6dc, 8pt, and 8pm, and 6max, avg); and a four-beat average heart rate, <HR.4> as inputs to a response surface; and determining a transfer function estimate of 8 (8xf) 
Dependent claim 56 recites “determining zero-crossings for each of processed values of the DC signal, the pM signal, and the pT signal to determine the frequency-modulation values; determining an average arithmetic value of Bxf and 8wf; and using the arithmetic average to increase an accuracy of the respiration rate of 1 subject,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 58 recites “the method further comprises separating the PPG signal into signals including a DC-modulated waveform (DC signal), an amplitude-modulated waveform (pM signal), and a frequency-modulated waveform (pT),” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 59 recites “the method further comprises determining a central frequency of each of the DC signal, the pM signal, and the pT signal using the plurality of bandpass filters over a range of B values,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 60 recites “the method further comprises, for each of the DC signal, the pM signal, and the pT signal: calculating an average root-mean square (RMS) amplitude for signals from each bandpass filter; normalizing the sum of the average RMS amplitude for each bandpass filter; equali.zi.ng the average RMS amplitude values according to each, of the DC signal, the pM signal, and the pT signal 
Dependent claim 61 recites “the method further comprises calculating a merged spectrum for each of the DC signal, the pM signal, and the pT signal, the method including: averaging the RMS amplitude values for each of the DC signal, the pM signal, and the p'T signal types; normalizing merged, amplitude values; and. calculating a spectral estimate of 6,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 62 recites “the method further comprises: using each of a maximum value of outputs of the plurality of bandpass filters from the merged spectrum, four determined estimates of 6 (Bdc, 8pt, and 8pm, and Bmax, avg); and a four-beat average heart rate, <HR.4> as inputs to a response surface; and determining a transfer function estimate of 8 (Bxf) from an output of the response surface,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.
Dependent claim 63 recites “the determining of the zero-crossings for each of processed values of the DC signal, the pM signal, and the pT signal is based on the zero-crossings of the waveforms (8wf) in pulse time; and the method further comprises: determining an average arithmetic value of Bxf and Bwf; and using the arithmetic average to increase an accuracy of the respiration rate of the subject,” which does not integrate the judicial exception into a practical application as this limitation merely further limits the judicial exception.

Therefore, claims 32-63 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to raise the following arguments:
Additional elements are not well-understood, routine or conventional (Berkheimer)
The claimed invention amounts to an improvement in determining respiration rate.

Examiner respectfully disagrees and maintains that the claimed invention, when considered as an ordered combination, recites a judicial exception that is not integrated into a practical application. Of note, Examiner has reformulated the patent eligibility rejection with more clarity and completeness with regards to the additional limitations as well as dependent claims. 
As to applicant’s first argument, it appears that applicant is confounding the additional limitations with the identified judicial exception. For clarity, Examiner has interpreted that the following limitations correspond to additional limitations:
“...an output of a device capable of generating a photoplethysmogram (PPG) signal, the system comprising: one or more hardware-based processors to sample the PPG signal.”

a device capable of generating a photoplethysmogram (PPG) signal... one or more hardware-based processors”). Second, these generically recited additional limitations are conventional in the art. No evidence is needed as the Examiner is taking official notice that the additional limitations are well understood, routine, etc. Examiner maintains that the additional limitations merely pertain to extra-solution activity (data gathering and outputting), and thus fail to integrate the identified judicial exception into a practical application. See MPEP 2106.05(g).
As to applicant’s “improvement” argument, Examiner respectfully disagrees since the purported improvement appears to lie within the judicial exception (alleged better way to perform calculation of respiration rate). However, the Court has held “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981).
For these reasons, Examiner maintains the 35 USC 101 rejections. See above for more detailed 101 analysis. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PUYA AGAHI/Primary Examiner, Art Unit 3791